Title: Mary Smith Cranch to Abigail Adams, 2 July 1786
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear Sister
      Braintree July 2d 1786
     
     I did not receive your last Letter by the way of new york till after the vessail had Sail’d with my Letters. I was much diverted to think the few Lines coll: smith wrote in your name should have produce’d you So long a Letter from Mr Cranch. The coll really counterfitted your hand writing very well. Betsy said as soon as she saw it, that it did not look just like aunts hand. If it was hers She had mended it greatly.
     I rejoice, I greatly rejoice with you in your agreable connection. I hear a very good character of him from every Person who has any knowledge of him, a perfect contrast to the other, but why my sister did you not tell us when and where they were married. Some of her Friends wish it had not been so sudden, but it is best, I believe as it is. Mr T would have given her not a little uneasiness while she remain’d single, but whether from Love or vanity I shall not pretend to say. I hear he says he is sure it is not her own doings, her Friends have been the wicked instruments. He was so sure of her that he thought he might treat her as he pleass’d. I want much to know what you have written him. I hope you have clear’d me and her other corrospondents from being the cause of his dissapointment. I have not said one word to him my self upon the Subject. He does not now live with us. He had not for above two months eat with us, excepting that he Breakfasted and din’d with us, a Sundays. He would come in after we were abed, and go out before we were up. I did not like such kind of Boarding, and last May I told him one morning, “that as he did not eat here, I thought it would be more convinient for him to sleep where he eat, and that I should want the chamber for my Nephews.” He made me no answer but never has been in the House Since till yesterday morning before we were up. He came and took some of his Cloaths. He has not only forsook our House, but the publick worship also he has not been in the meeting house since he left us although he boards almost next to it. I believe he has not been out of Braintree Since. His mill and his Farm keep him fully imploy’d. He is finishing his office and repairing his House. He is dismally mortified, but I am sure he ought not to blame any body but himself. I cannot help pitying him a little although he has told so many Fibs about me.
      
     
      3d
     
     I have just heard he is gone to see his mother, went yesterday morning. Will you believe it sister, His Sister is dead and bury’d and I am told he neither visited her in her sickness nor attended her Funeral, altho he was Sent for to do both. The poor woman dy’d of a broken heart. Her Husband has spent her fortune at the Tavern and Gameing Table, and is become quite a Sot I hear. Her poor Mother will now have two more little ones to take care off. She has Johns three and himself into the bargain. How unhappy that poor woman is, not to have one child in whome she can take much comfort. How much of the comforts of our Lives may be distroy’d by the ill conduct of our near connections.
     I have not yet been to Hingham. I design it, in a day or two, they must be very melancholy. I have not yet heard the perticulars of my Cousins Illness. Uncle Quincy has not been off his Farm since December. He fancys he cannot ride, and we cannot perswaid him to try. He walks about his Farm and is well excepting that he has the Rhumatism in one Leg sometimes, but not so bad but I found him one morning walking at five o clock after his sheep which had got into the Town land. I would have had him get into the chaise and rid home or took a littel ride, but I could not prvail with him to do it. I am affraid he will be as whimsical as our dear Aunts have been. Aunt Thaxter has not been in the meeting house for above four years. So many Breaths she thinks would Stiffle her. What a pity she does not live in Braintree. She never would have that difficulty here.
     Our good Parson thinks that variety is as hurtful to the heads as the Stomacks of his Audience and therefore continues to feed us with the same simple Fish Food you have so often partook off. He never fails making inquierys about you when he comes here, and his visits are not less frequent for your Family being absent I assure you.
     Madam Quincy and Daughter as well. Mrs Q is well pleass’d with her Silk and desires me to present your Love and many thanks for your care about it. As for me my dear Sister I want words to express my gratitude to you for your kindness to me and my children. Indeed my sister I fear you will do too much for us we cannot return the obligation. Billy is greatly oblig’d for his coat and wastcoat. They are made and look very handsome. The coat is rather Short for him he is I believe as tall as his Papa. The wastcoat is not to be put on till commencment when your Healths and that of the colln. and his Ladys will be drank.
     
     I wonder if any body has told you that Bill Bracket dy’d last Summer and that his wife has left her Husband Vesey, and he has been in Jail three or four times for some of his mischeif. Your mother Hall was well yesterday. She has her Silk you sent made, and it looks beautifully. Your Brother Adams and Family are well. Our Haverhill Friends are well. Cousin Thomas, will not go to college this commencment, he will be fitted, but his Brothers think he had better stay till one year is added to his age, and that his Studys with his uncle will be of greatter Service to him than going So young would be. I shall write again by the next vessel.
     
      Yours affectionatly
      M C
     
    